 

 

Case 12-12859-KJC Doc 2521 Filed 04/15/19 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
B456 Systems, Inc., et al.,! Case No. 12-12859 (KJC)
Debtors. Jointly Administered

Related to Docket Nos. 2516 and 2518

 

FINAL DECREE CLOSING CHAPTER 11 CASE OF B456 SYSTEMS, INC.
PURSUANT TO SECTION 350(a) OF THE
BANKRUPTCY CODE AND BANKRUPTCY RULE 3022

Upon consideration of the motion (the “Motion”) of PIRINATE Consulting Group, LLC,
the liquidation trustee (the “Liquidation Trustee”) appointed in the above-captioned
proceedings of B456 Systems, Inc. (f/k/a A123 Systems, Inc.), et al. (collectively, the
“Debtors”), pursuant to section 350(a) of the Bankruptcy Code,’ Bankruptcy Rule 3022, and
Local Rule 3022-1, seeking to close the B456 Case; and the Court having been satisfied that
B456 Systems, Inc. has achieved substantial consummation of the Modified First Amended Joint
Plan of Liquidation of B456 Systems, Inc., et al., as approved on May 20, 2013 [D.I 1675] (the
“Plan”); and the Court having reviewed and considered the Final Report; and it appearing that
the estate of B456 Systems, Inc. has been fully administered; and the Court having jurisdiction to
consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

 

! The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax

identification number, are: B456 Systems, Inc. (f/k/a A123 Systems, Inc.) (3876); B456 Securities
Corporation (f/k/a/ A123 Securities Corporation) (5388); and Grid Storage Holdings LLC (N/A). The
above-captioned Debtors’ mailing address is c/o A123 Systems, Inc., 200 West Street, Waltham,
Massachusetts 02451.

Capitalized terms used herein and not otherwise defined shall have the same meaning ascribed to them in
the Motion.

31937019.5 04/12/2019
 

EEE OO OE

Case 12-12859-KJC Doc 2521 Filed 04/15/19 Page 2of4

1409; and due and proper notice of the Motion having been provided to the Notice Parties, and
no other or further notice being required; and the Court having found that good and sufficient
cause exists for granting the Motion, it is hereby

ORDERED that the Motion is granted; and it is further

ORDERED that the B456 Case is hereby closed as of the date of this Final Decree;
provided, however, that the Court shall retain jurisdiction as is provided for in Article XIII of the
Plan (Retention of Jurisdiction); and it is further

ORDERED that Logan is hereby relieved of its obligations to continue performing the
services described in the order approving Logan’s retention and the Services Agreement, and it is
further

ORDERED that Logan shall, within twenty-eight (28) days of entry of this Order
(1) upload the creditor mailing list into CM/ECF, (ii) docket one final claims register in the B456
Case containing the claims of all cases; and (iii) transport all original proofs of claim in the
Chapter 11 Cases to the Philadelphia Federal Records Center, 14470 Townsend Road,
Philadelphia, Pennsylvania 19154 and docket a completed SF 135 Form indicating the accession
and location numbers of the archived claims, and it is further

ORDERED that Logan shall also (i) retain the original ballots and all other original paper
correspondence, emails, facsimiles and other electronic transmissions received by Logan in the
Chapter 11 Cases for a period of one (1) year following entry of an order closing the B456 Case,
after which Logan may destroy the ballots and original paper correspondence, emails, facsimiles
and other electronic transmissions in its discretion; and (ii) immediately destroy (a) all excess

copies of notices, pleadings, plan solicitation documents, customized envelopes or other printed

31937019.5 04/12/2019

 
 

IIS SCSCC”=S SSS Ol
Case 12-12859-KJC Doc 2521 Filed 04/15/19 Page 3of4

materials, and (b) all undeliverable and/or returned mail not previously destroyed, and it is
further

ORDERED that the Liquidation Trustee shall be authorized to abandon, dispose and/or
destroy the Debtors’ books and records which are of no utility to the wind down of the estate;
and it is further

ORERED that the Liquidation Trustee and the Liquidation Trust Oversight Committee
shall retain the benefit of the exculpation and indemnification provisions set forth in Section
12.06 of the Plan; and it is further

ORERED that the Liquidation Trustee shall take such further actions as the Liquidation
Trustee determines are necessary to close the B456 Case, and it is further

ORDERED that the Liquidation Trustee shall be authorized to donate to Akshaya Patra, a
charitable organization, any Cash on hand remaining after all Liquidation Trust operating
expenses and the Final Distribution are made; and it is further

ORDERED that a copy of this Final Decree shall be docketed in the B456 Case: and it is
further

ORDERED that entry of this Final Decree is without prejudice to the rights of B456

Systems, Inc. or any party in interest to seek to reopen the B456 Case for cause; and it is further

31937019,5 04/12/2019

 
 

 

Case 12-12859-KJC Doc 2521 Filed 04/15/19 Page4of4

ORDERED that this Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation and/or enforcement of this Order.

Dated: Cat IG, 2019 : |
ilmington, Delaware . Fy Cy
AALA aA

THE HO ORABLE EVIN J.CA
UNITE eee NKRUPT WDGE

31937019.5 04/12/2019

 
